BERGIO INTERNATIONAL 12 DANIEL ROAD E. Fairfield, New Jersey 07004 Via Edgar June 30, 2010 United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington D.C.20002 Re: Bergio International, Inc. Request to Withdraw Registration Statement on Form S-1 (RW) SEC File Number: 333-164373 Ladies and Gentlemen: Pursuant to Rule 477(a) promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Bergio International, Inc. (the “Registrant”) hereby requests immediate withdrawal of its Registration Statement on Form S-1 (File No. 333-164373), which was originally filed with the Securities and Exchange Commission (the “Commission”) on May 10, 2010, along with any exhibits (the “Registration Statement”).No securities have been issued under this Registration Statement. The Registrant believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors.The Registrant requests, in accordance with Rule 457(p) under the Securities Act that all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the Registrants’ account to be offset against the filing fee for any future registration statement or registration statements. The Registrant confirms that no securities have been or will be distributed, issued, or sold pursuant to the Registration Statement or the prospectus contained therein. If you have any questions regarding this application for withdrawal, please contact the undersigned at 973-227-3230. By: /s/ Berge Abajian Berge Abajian Title:Chief Executive Officer and Director
